           Case 4:18-cr-00485-DPM Document 23 Filed 02/08/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )     No. 4:18-CR-00485 DPM
                                               )
MATTHEW MAHLON HENRY                           )


                         JOINT NOTICE REGARDING SENTENCING

       The United States Attorney for the Eastern District of Arkansas, Cody Hiland, by and

through Jana Harris, Assistant United States Attorney, and Defendant, Matthew Mahlon Henry,

represented by undersigned counsel, for their Joint Notice Regarding Sentencing hereby state as

follows:

       1. Neither party anticipates calling witnesses. The United States will forward a copy of

            the victim impact letter to the Court.

       2. Henry is eligible for the third point for acceptance.

       3. The safety valve does not apply in this matter.

       4. The parties anticipate the hearing will last no longer than an hour.

                                                     Respectfully submitted,

                                                     CODY HILAND
                                                     United States Attorney


       JEFFREY M. ROSENZWEIG                         JANA HARRIS
       Attorney for Defendant                        Assistant United States Attorney (88021)
                                                     Post Office Box 1229
                                                     Little Rock, Arkansas 72203
                                                     (501) 340-2600
                                                     jana.harris@usdoj.gov
